IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICHARD GARY JERNIGAN,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4054

JAMIE JERNIGAN,

      Appellee.

_____________________________/

Opinion filed February 10, 2015.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Richard Gary Jernigan, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.